DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
                          Information Disclosure Statements
The Information Disclosure Statements (IDS) filed on 3/16/2020, 2/19/2021, and 6/9/2021 have been acknowledged.
Priority
Acknowledgment is made of applicant's claim for foreign priority based on an application filed in China on 2/21/2019. 
Status of Application
Claims 1-20 are pending. Claims 1, 10, and 19 are the independent claims.
Objection to the Title
The title of the claimed subject matter is not descriptive.  A new title is required that is clearly indicative of the claimed subject matter to which the claims are directed.
CLAIM INTERPRETATION
During examination, claims are given the broadest reasonable interpretation consistent with the specification and limitations in the specification are not read into the claims. See MPEP §2111, MPEP §2111.01 and In re Yamamoto et al., 222 USPQ 934 
A first exception to the prohibition of reading limitations from the specification into the claims is when the Applicant for patent has provided a lexicographic definition for the term. See MPEP §2111.01 (IV). Following a review of the claims in view of the specification herein, the Office has found that Applicant has not provided any lexicographic definitions, either expressly or implicitly, for any claim terms or phrases with any reasonable clarity, deliberateness and precision. Accordingly, the Office concludes that Applicant has not acted as his/her own lexicographer.
A second exception to the prohibition of reading limitations from the specification into the claims is when the claimed feature is written as a means-plus-function. See 35 U.S.C. §112(f) and MPEP §2181-2183. As noted in MPEP §2181, a three prong test is used to determine the scope of a means-plus-function limitation in a claim: 
the claim limitation uses the term "means" or "step" or a term used as a substitute for "means" that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function 
the term "means" or "step" or the generic placeholder is modified by functional language, typically, but not always linked by the transition word "for" (e.g., 
the term "means" or "step" or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 

The Office has found herein that the claims do not contain limitations of means or means type language that must be analyzed under 35 U.S.C. §112 (f). 
Claim Rejections - 35 USC § 112
	The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention. 
Claim 1 states “collecting at least two pieces of first information obtained based on driving behaviors” and this limitation is unclear as to what are the metes and bounds, thus indefinite. First, what is considered a “piece” of information and what is not? What is “two pieces”? Do these “pieces” need to be different types or the same type, form different sensors? In the specification, it states historical data, such as speed limit, acceleration, speed…thus it is unclear what is and what is not “two pieces” of information. As currently presented, any type of data would count at “two pieces”. 
Claim 1 states “obtaining at least two pieces of first feature information according to the at least two pieces of first information” and this limitation is unclear as to what are the metes and bounds, thus indefinite. First, what is considered a “piece” of information and what is not? What is “two pieces”? Do these “pieces” need to be different types or the same type, form different sensors? In the specification, it states historical data, such as speed limit, acceleration, speed…thus it is unclear what is and what is not “two pieces” of information. Since this is based on driving behavior and based on first information, which are all the same thing, these claim limitations become unclear. As currently presented, any type of data would count at “two pieces of first feature information”. Appropriate action is required.
Claim 1 states “establishing a relation model according to the sample set” and this limitation is unclear as to what are the metes and bounds, thus indefinite. When the Office looks into the specification, there relation model appears to be a black box, thus indefinite. What is and what is not a relation model? Is a mere mathematical formula a relation model, is there is specific model that this requires? As currently presented, any type of relationship will read on this claim. Appropriate action is required.
Claims 10 and 19 are rejected under the same rational as Claim 1
Claim 2 states “dividing the region to be processed into at least two passable regions according to preset cells” and this limitation is unclear as to what are the metes and bounds, thus indefinite. When the Office looks into the specification, there appears 
Claims 11 and 20 are rejected under the same rational as Claim 2.
Claim 4 states “at least setting two lanes on a left side and a right side adjacent to the current travelling lane” and this limitation is unclear. How is this being carried out within two preset cells, within preset distances in front and behind the vehicle, and now two lanes to the left and two to the right? When the Office looks into the specification, no clarification is found on how this is being carried out, or what exactly this means, thus the claims are indefinite. The Office is going to interpret this is a preset distance around the vehicle, as being a passable region. Appropriate action is required
Claim 13 is rejected under the same rational as Claim 4.
Claim 8 states “obtaining at least two pieces of second feature information by cutting the passable region with the obstacle from the at least two passable regions; and establishing the relation mode by using the at least two pieces of second feature information” and this limitation is unclear as to what is being carried out. First, obtaining at least two pieces of second feature information according to the at least two pieces of first information” and this limitation is unclear as to what are the metes and bounds, thus indefinite. First, what is considered a “piece” of information and what is not? What is “two pieces”? Do these “pieces” need to be different types or the same type, form different sensors? In the specification, it states historical data, such as speed limit, 
Claim 17 is rejected under the same rational as Claim 8.
Claim 9 states “comprises at least two sub-neural networks associated with lane change functions” and this limitation is unclear as to the metes and bounds of the claims. Where is the beginning and end of a neural network and how is a sub-neural network defined? What would be considered a sub-neural network and what would not? As currently presented, Claim 9 fails to clearly recite the metes and bounds of the claim and is thus indefinite. The Office is going to interpret any use of a neural network as reading on the claim. Appropriate action is required.
Claim 9 states “comprises at least two sub-neural networks associated with lane change functions” and this limitation is unclear as to the metes and bounds of the claims. Where is the beginning and end of a neural network and how is a sub-neural 
Claim 18 is rejected under the same rational as Claim 9.
Claims 3, 5-7, 12, and 14-16 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being dependent on rejected claim and for failing to cure the deficiencies listed above.
	Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-20 are rejected under 35 USC 101 because the claimed invention is directed to a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea) without significantly more.
Claim(s) 1, 10, and 19 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. The claim recites collecting, identifying, obtaining, establishing, and selecting.
The limitations of collecting, identifying, obtaining, establishing, and selecting, as drafted, is a process that, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer components. That is, other than reciting “a processor”, or “processing method” nothing in the claim element precludes the step from practically being performed in the mind. 
This judicial exception is not integrated into a practical application. In particular, the claim only recites one additional element – using a computing device to perform collecting, identifying, obtaining, establishing, and selecting steps. The processor in these steps is recited at a high-level of generality (i.e., as a generic processor performing a generic computer function of collecting, identifying, obtaining, establishing, and selecting) such that it amounts no more than mere instructions to apply the exception using a generic computer component. Accordingly, this additional element does not integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea. The claim is directed to an abstract idea.
The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, the additional element of using a processor to perform collecting, identifying, obtaining, establishing, and selecting steps amounts to no more than mere instructions to apply the exception using a generic computer component. Mere instructions to apply an exception using a generic 
Dependent claim(s) 2-9 and 11-18 and 20 when analyzed as a whole, are held to be patent ineligible under 35 U.S.C. 101 because the additional recited limitation(s) fail(s) to establish that the claim(s) is/are not directed to an abstract idea. The additional elements, if any, in the dependent claims are not sufficient to amount to significantly more than the judicial exception for the same reasons as with claims 1, 10, and 19.
Office Note: In order to overcome this rejection, the Office suggests further defining the limitations of the independent claim, for example linking the claimed subject matter to a non-generic device and controlling a vehicle with the lane choice. Limitations such as these suggested above would further bring the claimed subject matter out of the realm of abstract idea and into the realm of a statutory category.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.
Claims 1-8 and 10-17, and 19-20 are rejected under 35 U.S.C. 102 (a) (1) as being anticipated by Xu et al. (United States Patent Publication 2020/0139989).
With respect to Claim 1: Xu discloses “An information processing method, comprising” [Xu, ¶ 0017-0018, 0031-0033, 0082-0101 and Figure 1];
“collecting at least two pieces of first information obtained based on driving behaviors” [Xu, ¶ 0017-0018, 0031-0033, 0082-0101 and Figure 1]; 

“identifying the at least two pieces of first feature information to obtain label information respectively corresponding to the at least two pieces of first feature information” [Xu, ¶ 0017-0018, 0031-0033, 0082-0101 and Figure 1]; 
“obtaining a sample set, according to the at least two pieces of first feature information and the label information respectively corresponding to the at least two pieces of first feature information” [Xu, ¶ 0017-0018, 0031-0033, 0082-0101 and Figure 1]; 
“establishing a relation model according to the sample set” [Xu, ¶ 0017-0018, 0031-0033, 0082-0101 and Figure 1]; 
“the relation model representing at least one of a relation between a travelling route of a vehicle and an environment around the vehicle, a relation between a position of the vehicle and the environment around the vehicle, a relation between the travelling route of the vehicle and an obstacle, and a relation between the position of the vehicle and the obstacle” [Xu, ¶ 0017-0018, 0031-0033, 0082-0101 and Figure 1]; 
“and selecting a lane to be changed, according to the relation model” [Xu, ¶ 0017-0018, 0031-0033, 0082-0101 and Figure 1].
With respect to Claim 2: Xu discloses “The information processing method according to claim 1, wherein the establishing a relation model according to the sample set comprises: obtaining a region to be processed according to a 
“and dividing the region to be processed into at least two passable regions according to preset cells” [Xu, ¶ 0017-0018, 0031-0033, 0082-0101 and Figure 1].
With respect to Claim 3: Xu discloses “The information processing method according to claim 2, wherein in a coordinate system taking a travelling route of the vehicle as a horizontal axis, the passable region is divided by: in a horizontal axis direction and taking a center of the vehicle as an origin, obtaining a region within a distance corresponding to a preset distance parameter from the origin forwards along the horizontal axis, according to a preset distance parameter; and/or obtaining a region within a distance corresponding to a preset distance parameter from the origin backwards along the horizontal axis, according to a preset distance parameter” [Xu, ¶ 0028-0031 and 0082-0101].
With respect to Claim 4: Xu discloses “The information processing method according to claim 3, wherein in the coordinate system taking the travelling route of the vehicle as the horizontal axis, the passable region is divided by: at least setting two lanes on a left side and a right side adjacent to the current travelling lane” [Xu, ¶ 0028-0031 and 0082-0101].
With respect to Claim 5: Xu discloses “The information processing method according to claim 2, further comprising: acquiring images of a travelling condition of the vehicle on the current travelling lane by frames” [Xu, ¶ 0017-0018, 0031-0033, 0082-0101 and Figure 1]; 

“and establishing the relation model by using the relation as attribute information of the passable region” [Xu, ¶ 0017-0018, 0031-0033, 0082-0101 and Figure 1].
With respect to Claim 6: Xu discloses “The information processing method according to claim 3, further comprising: acquiring images of a travelling condition of the vehicle on the current travelling lane by frames” [Xu, ¶ 0017-0018, 0031-0033, 0082-0101 and Figure 1]; 
“and obtaining at least one of the relation between the travelling route of the vehicle and the environment around the vehicle, the relation between the position of the vehicle and the environment around the vehicle, the relation between the travelling route of the vehicle and the obstacle, and the relation between the position of the vehicle and the obstacle, according to the acquired images” [Xu, ¶ 0017-0018, 0031-0033, 0082-0101 and Figure 1]; 
“and establishing the relation model by using the relation as attribute information of the passable region” [Xu, ¶ 0017-0018, 0031-0033, 0082-0101 and Figure 1].
Claim 7: Xu discloses “The information processing method according to claim 4, further comprising: acquiring images of a travelling condition of the vehicle on the current travelling lane by frames” [Xu, ¶ 0017-0018, 0031-0033, 0082-0101 and Figure 1]; 
“and obtaining at least one of the relation between the travelling route of the vehicle and the environment around the vehicle, the relation between the position of the vehicle and the environment around the vehicle, the relation between the travelling route of the vehicle and the obstacle, and the relation between the position of the vehicle and the obstacle, according to the acquired images” [Xu, ¶ 0017-0018, 0031-0033, 0082-0101 and Figure 1]; 
“and establishing the relation model by using the relation as attribute information of the passable region” [Xu, ¶ 0017-0018, 0031-0033, 0082-0101 and Figure 1].
With respect to Claim 8: Xu discloses “The information processing method according to claim 5, further comprising: obtaining at least two pieces of second feature information by cutting the passable region with the obstacle from the at least two passable regions; and establishing the relation mode by using the at least two pieces of second feature information” [Xu, ¶ 0017-0018, 0031-0033, 0082-0101 and Figure 1].
With respect to Claims 10-17: all limitations have been examined with respect to the method in claims 1-8. The apparatus taught/disclosed in claims 10-17 can clearly perform the method of claims 1-8. Therefore claims 10-17 are rejected under the same rationale.
 Claims 19-20: all limitations have been examined with respect to the method in claims 1-8. The medium taught/disclosed in claims 19-20 can clearly perform the method of claims 1-8. Therefore claims 19-20 are rejected under the same rationale.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims under pre-AIA  35 U.S.C. 103(a), the examiner presumes that the subject matter of the various claims was commonly owned at the time any inventions covered therein were made absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and invention dates of each claim that was 
Claims 9 and 18 are rejected under 35 USC 103 as being unpatentable over Xu et al. (United States Patent Publication 2020/0139989) in view Kum et al. (United States Patent Publication 2020/0172093).
With respect to Claim 9: While Xu discloses “The information processing method according to claim 8, wherein the selecting a lane to be changed, according to the relation model comprises: obtaining a neural network according to the relation model” [Xu, ¶ 0017-0018, 0031-0033, 0082-0101 and 0169]; 
“wherein the neural network comprises at least two sub-neural networks associated with lane change functions” [Xu, ¶ 0017-0018, 0031-0033, 0082-0101 and 0169]; 
Xu does not specifically state using probabilities.
Kum, which is also a vehicle control system, teaches “inputting the at least two pieces of second feature information and the label information of each first feature information into the at least two sub-neural networks for operation, to obtain at least two lane change probabilities” [Kum, Abstract and ¶ 0040 and Figure 4];
“obtaining a lane change probability of a target vehicle according to the at least two lane change probabilities; and selecting the lane according to the lane change probability of the target vehicle” [Kum, Abstract and ¶ 0040 and Figure 4].

With respect to Claim 18: all limitations have been examined with respect to the method in claim 9. The apparatus taught/disclosed in claim 18 can clearly perform the method of claim 9. Therefore claim 18 are rejected under the same rationale.
Prior Art (Not relied upon)
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure can be found in the attached form 892.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JESS G WHITTINGTON whose telephone number is (571)272-7937.  The examiner can normally be reached on 7-5.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/JESS WHITTINGTON/Examiner, Art Unit 3669